Exhibit 10.1(bs)

 

AMENDMENT NUMBER TWO

TO

FACTORY PENSION PLAN

OF

SAUER-DANFOSS (LASALLE)

AND

INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE AND

AGRICULTURAL IMPLEMENT WORKERS

OF AMERICA, AND ITS LOCAL UNION NO. 285

 

 

IN WITNESS WHEREOF, the attached Appendix D is hereby added to the Factory
Pension Plan of Sauer-Danfoss (LaSalle) and International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America and its
Local Union No. 285, executed this 8th day of February, 2002, to be effective as
of January 1, 2002.

 

SAUER DANFOSS COMPANY

 

UAW, Local Union No. 285

 

 

 

/s/ MATTHEW K. BENDLER

 

/s/ WILLIAM C. FALASSI

 

 

 

/s/ SUZANNE R. SOBKOWIAK

 

/s/  PATRICIO ESCATEL

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

FACTORY PENSION PLAN

OF

SAUER-DANFOSS (LASALLE)

AND

INTERNATIONAL UNION,

UNITED AUTOMOBILE, AEROSPACE AND

AGRICULTURAL IMPLEMENT WORKERS

OF AMERICA, AND ITS LOCAL UNION NO. 285

 

 

Application of the Economic Growth and Tax Relief

Reconciliation Act of 2001

 

 

This Appendix D is intended to demonstrate good faith compliance with the
requirements of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”) and is to be construed in accordance with EGTRRA and the guidance
issued thereunder.  The provisions of this Appendix D shall supersede the
applicable provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Supplement.

 

1.             Effective Date.  Except as otherwise provided, this amendment
shall be effective as of the first day of the first Plan Year beginning after
December 31, 2001.

 

2.             Limits on Annual Benefits.  Effective for “limitation years”
ending after December 31, 2001 and consistent with the provisions of Article XI
of the Plan, Plan shall be subject to the applicable provisions of Code Section
415 (b) as amended by EGTRRA.

 

3.             Rollover Rules - Direct Rollovers of Plan Distributions. 
Effective for Plan distributions made after December 31, 2001, the provisions of
Code Section 402(c) that are incorporated under Section 9.7 of the Plan are
modified to provide that an “eligible retirement plan” shall also mean an
annuity contract described in Code Section 403(b) or an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and that agrees to separately account for amounts transferred into such plan
from this Plan.  Notwithstanding subsection 9.7(b) of the Plan, the definition
of “eligible retirement plan” shall also apply in the case of a distribution to
a Spouse or a former spouse who is the alternate payee under a qualified
domestic relation order, as defined in Code Section 414(p).

 

--------------------------------------------------------------------------------